Title: Canons of Official Etiquette: Editorial Note
From: 
To: 


                  After Jefferson hosted the newly arrived British Minister Anthony Merry and his wife, Elizabeth, for dinner at the President’s House on 2 Dec., a debate over diplomatic protocol ensued. The British consul took umbrage when the widowed president did not accompany his wife to the dining room, but instead escorted Dolley Madison, whom he seated at his side. Secretary of State James Madison accompanied Elizabeth Merry to dinner, while Anthony Merry had to find his own place at the table. Among the other guests were William Short, French chargé d’affaires Louis Pichon and his wife, and Spanish minister Carlos Martínez de Irujo and his wife. Jefferson’s informal seating style insulted Merry as a breach of etiquette and an affront to his position. When Madison hosted the Merrys for dinner four days later, the secretary of state escorted to table Hannah Gallatin, the wife of the Treasury secretary, and not Elizabeth Merry. Madison did so, as he reported to Monroe, because the president’s “example could not with propriety be violated” (Madison, PapersWilliam T. Hutchinson, Robert A. Rutland, J. C. A. Stagg, and others, eds., The Papers of James Madison, Chicago and Charlottesville, 1962- , 37 vols.: Sec. of State Ser., 1986- , 10 vols.; Pres. Ser., 1984- , 8 vols.; Ret. Ser., 2009- , 2 vols., Sec. of State Ser., 6:361; TJ to Short, 23 Jan. 1804).
                  As a widower without a spouse to look after his female guests, Jefferson relied on his cabinet members’ wives to fulfill this social role at formal dinners. The Merrys assumed the dinner at the President’s House to have been given in their honor. They were shocked to discover that Pichon and his wife were also guests. Merry interpreted the etiquette lapses as a coordinated, premeditated design of administrative shunning. The agitated British minister reported his version of events to his superiors in England, decrying the “absolute Omission of all Distinction.” He claimed that his arrival in Washington society became the occasion “to establish Alterations in the Respect and Distinctions—which Foreign Ministers enjoyed here during the Administrations of General Washington and Mr Adams.” Upon learning that his usage at social dinners could be misconstrued, Jefferson “from that moment changed it.” He decided to discontinue the practice of escorting the wife of one of his secretaries to table and adopted a disorderly mingling of guests without any attention to rank or title, a custom known as “pell-mell” (Merry to Hawkesbury, 6 Dec. 1803, PRO: FO 5/41; Merry to Hawkesbury, 7 Dec. 1803, PRO: FO 5/41; Madison Papers, Sec. of State Ser., 6:361-6, 484-6; TJ to James Monroe, 8 Jan. 1804; TJ to William Short, 23 Jan. 1804).
                  Madison informed Monroe that although it had been Jefferson’s custom “to hand to his table a wife of one of the Secretaries, & not of a foreign Minister, when both were present,” the president had done so “without inquiring into the usage of his predecessors, or perhaps under the presumption that it was the same.” Madison noted that “the practice of Mr Jefferson had gone on for near three years without a whisper or a suspicion that it was disrelished.” With the assistance of Madison, Jefferson began to gather information on precedence during the Washington and Adams administrations. They inquired of Timothy Pickering and John Quincy Adams on past practices. Madison also consulted on the custom in the European courts and queried Rufus King, who had recently returned from his mission in England. The secretary of state shared with the president King’s letter of 22 Dec. in response to these queries. Written sometime after this date, Document I reflects Jefferson’s abstract of King’s response (Madison, PapersWilliam T. Hutchinson, Robert A. Rutland, J. C. A. Stagg, and others, eds., The Papers of James Madison, Chicago and Charlottesville, 1962- , 37 vols.: Sec. of State Ser., 1986- , 10 vols.; Pres. Ser., 1984- , 8 vols.; Ret. Ser., 2009- , 2 vols., Sec. of State Ser., 6:186-7, 197-9, 361; PMHBPennsylvania Magazine of History and Biography, 1877- , 44 [1920], 331-3).
                  Merry “wished that the President’s decision might be obtained & made known.” Merry also enlisted Irujo, who urged Madison to inform the entire diplomatic corps in Washington of current American protocol. Despite his “distaste for such a subject,” Jefferson decided to lay out on paper the customs for diplomatic purposes. Also through Madison, Jefferson advised Monroe “to apply an antidote to this poison” and to “lose no opportunity and to spare no pains” to appease the British administration. According to Madison, the president wanted to keep “open for cordial civilities whatever channels the scruples of Master Merry might not have closed” (Madison, PapersWilliam T. Hutchinson, Robert A. Rutland, J. C. A. Stagg, and others, eds., The Papers of James Madison, Chicago and Charlottesville, 1962- , 37 vols.: Sec. of State Ser., 1986- , 10 vols.; Pres. Ser., 1984- , 8 vols.; Ret. Ser., 2009- , 2 vols., Sec. of State Ser., 6:362, 485).
                  Documents II and III below are the president’s compilations of what he called “Canons of Etiquette.” He reduced the issues to two categories, one concerning etiquette of social calls and “first visits,” the other relating to “perfect equality” at events such as dinners. He applied this classification to Document II by labeling the items in that list as “a” or “b.” He organized Document III on the basis of “these two principles,” which hints that he may have written Document III after Document II. His notation “by President Jefferson” at the top of Document II and his endorsement on Document III that “this rough paper contains what was agreed on” indicate that these two undated manuscripts were part of an attempt to codify the administration’s official practice. Madison communicated the substance of Jefferson’s views on the matter to Merry in a meeting on 12 Jan. 1804 and also informed Irujo, but there is no indication that he handed them a written exposition of protocol (same, 6:362, 461; Merry to Hawkesbury, 30 Jan., PRO: FO 5/41). 
                  As much as Jefferson may have thought that setting the administration’s practice down on paper and informing the diplomatic corps would put the matter to rest, newspapers gave it continued life. The New-York Herald of 7 Jan. reported that “Mr. Jefferson and his ministers had been closetted nine hours without intermission” prior to the release of this statement of etiquette. The Gazette of the United States, on 13 Jan., ran an “Extract of a letter from a gentleman at Washington,” mocking Jefferson’s and Madison’s treatment of the Merrys. Accompanied by a brief header, which asserted that U.S. citizens had “an unalienable right to be informed of the etiquette of our court,” it queried “what can be Mr. Jefferson’s motives for these outrageous insults?” On the following day, the Aurora countered with a brief piece that jabbed: “the stupid etiquette of the English monarchy is not pursued in a republic.” Writing to William Short on 23 Jan., Jefferson acknowledged, “you will have seen by the newspapers that there is something of etiquette between the diplomatic gentry & us. that there exists such a subject of disagreement is true. but every particular fact respecting it which I have yet seen in any newspaper is false” (Newburyport, Mass., New-England Repertory, 14 Jan. 1804; Worcester Massachusetts Spy, 18 Jan.; New-York Herald, 21 Jan.; Portsmouth Oracle, 21 Jan.; New Haven Visitor, 26 Jan.; Fredericktown, Md., Hornet, 31 Jan.).
                  Then the Washington Federalist, which reprinted the item from the Gazette of the United States on 30 Jan., ran an unattributed two-paragraph statement on 1 Feb.: 
                  
                     Etiquette of the Court of the U. States
                     The President waits on no person. The Vice President only on the President.—Senators of the United States, only on the President and Vice President.—All the officers of government, all public and private characters, natives, or foreigners call on them first, and the President is exempt from the ceremony of returning visits.—their ladies take precedence of all others in the same order. Since the arrival of the British minister and his lady, a difficulty has occurred as to the etiquette proper to be observed in visits of ceremony between foreign ministers and the heads of departments; and as to the right of precedency among their ladies. Each party, especially the ladies, have resisted with no small pertinacity the pretensions of the other, and yet hold out, so as in a great measure to have destroyed all intercourse between them; but it seems now to be settled by order of the President, and by the custom of his table, that the heads of departments and their ladies, shall take rank of all diplomatic characters and their ladies. During the Administrations of Washington and Adams the etiquette that prevailed, and which seems to have been dictated by both necessity and politeness, was that all foreign Ministers should wait on the Secretary of State first, because to him they had to present their credentials, before which they could not be officially known to the government, and by him they were to be presented to the President; but the other Heads of Departments, viz. the Secretary of the Treasury, of the Navy, and of War, without any previous regulation on the subject, governed perhaps by the respect they might think due to the representative of a foreign nation, and from a sentiment of politeness to strangers of the first distinction, were in the habit of visiting foreign ministers first—among their ladies there was certainly never any right of precedency claimed or exercised, the only rivalship when they met, was, which should treat the other with the most respectful and lady-like politeness, not which should take, but which should yield precedency. The Members of the House of Representatives wait on Foreign Ministers, and the Heads of Departments first. 
                      In order to settle forever the point of etiquette that now disturbs our Court, it is recommended that hereafter at all official dinners, the Ladies shall be led into the dining-room according to seniority, the oldest first; Maiden Ladies, above seven and twenty to have the privilege, nevertheless of going in when they please, without any questions being asked.
                  
                  

                  
                  This article piqued Jefferson to offer an uncustomary rebuttal in print (see Document IV). How the president transmitted his corrective to William Duane of the Aurora is unknown, but Duane printed the anonymous piece in his paper on 13 Feb. with slight modifications. Although not identified with him by name, this rejoinder to the Washington Federalist would be Jefferson’s published statement of policy and practice. The sparring in newspapers went on, with Federalist papers widely reprinting the “Etiquette of the Court” and Republican papers circulating Jefferson’s anonymous rebuttal (Philadelphia Aurora, 13 Feb. 1804; Boston Repertory, 14 Feb.; Albany Centinel, 17 Feb.; Wilmington Mirror of the Times, 18 Feb.; Richmond Virginia Argus, 22 Feb.; Columbian Museum and Savannah Advertiser, 25 Feb.; Providence United States Chronicle, 1 Mch.; Bennington Vermont Gazette, 6 Mch.; Charleston City Gazette, 9 Mch.; Malone, JeffersonDumas Malone, Jefferson and His Time, Boston, 1948-81, 6 vols., 4:499-500). 
                   Although Elizabeth Merry refused to attend the annual New Year’s visitation at the President’s House, Jefferson again attempted to reach out to Anthony Merry by inviting him to a private dinner party “en famille” in early February. The British minister sent his regrets to the secretary of state on 9 Feb. rather than to the president directly. Merry explained that he could not accept an invitation in his private capacity without sacrificing his duty to the king in “Consideration of his public Character.” He would decline further invitations until he received instructions from his government on what diplomatic distinctions were his due. Jefferson extended no further invitations to the British couple, who entered a self-imposed social exile. Even when Merry received a dispatch instructing him to conform to local practice in Jefferson’s company, he held out for an apology, which was not forthcoming, and never dined at the President’s House again for the remainder of his residence in the United States (Madison, PapersWilliam T. Hutchinson, Robert A. Rutland, J. C. A. Stagg, and others, eds., The Papers of James Madison, Chicago and Charlottesville, 1962- , 37 vols.: Sec. of State Ser., 1986- , 10 vols.; Pres. Ser., 1984- , 8 vols.; Ret. Ser., 2009- , 2 vols., Sec. of State Ser., 6:460-2; Joel Larus, “Pell-Mell Along the Potomac,” WMQWilliam and Mary Quarterly, 1892-, 3d ser., 17 [1960], 355-7; Merry to Hawkesbury, 31 Dec. 1803, PRO: FO 5/41). 
                   For more about the Merry affair and its significance, see, in addition to the sources cited above, Henry Adams, History of the United States of America During the First Administration of Thomas Jefferson, 2 vols. (New York, 1889), 2:367-76; Catherine Allgor, Parlor Politics: In which the Ladies of Washington Help Build a City and a Government (Charlottesville, 2000), 35-40; Irving Brant, James Madison, 6 vols. (Indianapolis, 1941-61), 4:162-8; Cynthia D. Earman, “Remembering the Ladies: Women, Etiquette, and Diversions in Washington City, 1800-1814,” Washington History, 12 (2000), 109-11; Malcolm Lester, Anthony Merry Redivivus: A Reappraisal of the British Minister to the United States, 1803-6 (Charlottesville, 1978). 
               